           Case 3:17-cr-00442-HZ       Document 34       Filed 01/22/19       Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,
                                                    No. 3:17-cr-00442-1-HZ
                               Plaintiff,
                                                    ORDER VACATING
                         v.                         JUDGMENT AND
                                                    COMMITMENT ORDER
 CHRISTOPHER RYAN PONTE,                            PURSUANT TO 28 U.S.C. § 2255
                                                    AND DIRECTING IMMEDIATE
                               Defendant.           RELEASE FROM CUSTODY


         This matter having come before the Court on the motion of Defendant Christopher Ryan

Ponte to vacate and set aside his judgment and commitment order and for immediate release from

custody, and the government having indicated its agreement that the motion should be granted,

and the Court having found that the interests of justice warrant the requested actions,

         IT IS HEREBY ORDERED that the information in this case is dismissed and the second

amended judgment and commitment order entered on July 23, 2018, is vacated;

         IT IS FURTHER ORDERED that the Attorney General and the Bureau of Prisons shall

release Mr. Ponte from custody and all supervision and restraint forthwith.

         DATED this _____ day of ____________________, 2019.



                                              Honorable Marco A. Hernandez
                                              United States District Judge
Submitted By:

/s/ Susan F. Wilk
Susan F. Wilk
Attorney for Defendant
Page 1    ORDER VACATING SECOND AMENDED JUDGMENT AND COMMITMENT ORDER
          PURSUANT TO 28 U.S.C. § 2255 AND DIRECTING IMMEDIATE RELEASE FROM CUSTODY
